.-    .




                          May 28, 1970


Hon. J. W. Edgar                       Opinion   NO. M- 643
Texas Education Agency
301 E. 11th Street                     Re:   Interpretation of Section 2
Austin, Texas                                of Article 2922-14, Vernon's
                                             Civil Statutes.
Dear Dr. Edgar:
          By recent letter you have requested an opinion concerning
a portion of House Bill 240, Acts of the 61st Legislature, Regular
Session, 1969, codified as Section 2, Article 2922-14, Vernon's
Civil Statutes. 1   We quote from your letter:
              "The Board of Education of the Houstoh In-
         dependent School District has requested that I
         submit for an opinion from the Office of Attorney
         General the following questions relative to an
         interpretation of House Bill 240 (Acts 61st Leg.,
         R.S., 1969, pgs. 2634-2638), and artlkularly that
         part, Section 2 of Article 2922-lfl,
                                           , as amended,
         concerning certain teacher-personnel salaries for
         1970-71:
              "1.   If classroom teachers or other personnel
                    covered by H.B. 240 begin their employ-
                    ment in August 1970, prior to September 1,
                    1970 (the beginning of the 1970-71 school
                    year), should such personnel be compensated
                    for their August service on the 1969-70 or
                    1970-71 salary schedule?
              "2.   If classroom teachers or other personnel
                    covered by H.B. 240 begin employment.in
                    August 1970, will the cost (for their
                    August employment) be paid or reimbursed
1
    This Article is repealed by Sec. 2 of the Texas Education Code,
    but as amended by this H.B. 240 the Article is made effective
    by Sec. 5 of that same Code.


                              -3078-
Hon. J. W. Edgar, page 2   (M-643)


                out of the 1970-71 Foundation School Fund,
                or will the school district be required to
                bear this expense from local funds?
          “3.   Does the attached school calendar, which
                calls for 5 Inservice training days for
                teachers In August 1970 and 185 days
                (180 teaching and 5 inservice) In 1970-71
                year, comply with H.B. 240 (Sec. 2, Article
                2922-14, inservice) beginning 1970-717
         llWeforward also a copy of a memorandum of
    this office prepared April 23, 1970. It outlines
    the history and departmental construction or practice
    of long standing wherein this Agency has'construed
    the Foundation Program Act (since its inception In
    1949 and following the practice initially authorized
    in the third quote we cite from the Equalization Act
    -- H.B. 295, 50th Leg., R.S., 1947) to permit salary
    allocations to school districts for 12-month employees
    (superintendents, principals, vocational teachers) to
    be reimbursed from biennium appropriations retroactive
    to July 1 next preceding. With respect to ll-month
    employees, principals, salary allocations have been
    allowed retroactive to August 1; and further, In
    Isolated situations this Agency has applied the
    practice to summer operated split school sessions;
    VIZ., applied the increased salary schedule for
    those teachers who began teaching (In late July)
    about six weeks before the ensuing school term
    generally or normally begins.
         "In line with this described past departmental
    construction and practice, we believe that school
    districts may be advised further that they can begin
    and/or prepare their teachers (the personnel referred
    to In amended Section 2, Article 2922-14) for the
    1970-71 school year in August 1970, and that the
    districts legally may be reimbursed from the Foundation
    Program Fund at the 1970-71 salary schedule provided in
    H.B. 240. The service of such teacher personnel is
    preparation for the 1970-71 school term whether it
    begins a day or a few weeks immediately before
    September 1, or thereafter. The appropriation for
    1970-71 reasonably may be construed, we believe, as
    Intended to provide and allow allocations based on
    the lo-month salary schedule for 1970-71 for
    teachers engaged for the regular 1970-71 school

                           -3079-
Hon. J. W. Edgar, page 3 (~-643)


     term, who report for service or,,teachlngas
     directed by the local district.
          The statute in question, Section 2 of Article 2922-14,
Vernon's Civil Statutes, which this office Is requested to ln-
terpret is quoted as follows:
         "Sec. 2. Beginning with the school year
    1970-71, all classroom teaching positions and
    all other positiona previously authorized for
    less than ten(l0) months shall be paid at an
    annual rate calculated on the baais of ten (10)
    months' compensation for ten (10) months'
    service. Such service shall include the one
    hundred eighty (180) day school term providing
    Instruction for pupils plus not to exceed
    ten (10) days of inservice education and pre-
    paration for the beginning and ending of the
    school term."
          Your first question asks, in effect, whether teachers
and other personnel subject to the above quoted provision of
Article 2922-14 should be paid for their inservice training In
August 1970 from the 1969-70 or the 1970-71 salary schedule.
          We have examined the provisions of Article 2922-14
quoted above, and the other related provisions of that Article,
and conclude that the Legislature obviously Intended that the
pay for the Inservice training in preparation for the beginning
and ending of the 1970-71 scholastic or school year, which begins
September 1, 1970 and ends August 31, 1971 (Section 21.001,
Texas Education Code) should come from the 1970-71 salary
schedule.
          Our conclusion Is supported by Subsection (1) of
Section 1 of House Bill 240 (codified as Section l(1) of Article
2922-14) which reads:
          "Classroom teachers. For the 1969-70
     school year the annual salary of classroom
     teachers shall be the monthly base salary,
     plus increments, multiplied by nine (9).
     For the 1970-71 school year the annual salary
     of classroom teachers shall be the monthly
     base salary plus increments multiplied by
     ten (lo)."



                         -3080-
                                                        ,    ,




Hon. J. W. Edgar, page 4 (~-643)


          Construing the two quoted provisions together, we
find that the teachers are receiving, In effect, a pay Increase
of one month to their annual salary for the 1970-71 school year
(Subsection (1) of Section 1 of Article 2922-lb), ardat the same
time the teachers may be required to put in additional time in
Inservice training up to ten (10) days in preparation for the
scholastic year beginning September 1, 1970.
          Both the salary Increase and the Inservice training
provisions are tied to the 1970-71 school year, even thou:; the
Inservice training Is during the month of August, 1970.     -
viously some of this training must precede the beginning of
the school year in order to comply with the requirement of
beginning preparation.
          In regard to question two (2), we also agree with
your conclusion that It was the Legislature's intent that the
Inservice training to be held for preparation for the 1970-71
school year was to be covered by the Foundation School Program
for 1970-71.
          In regard to question three (3), the only requirement
on the inservice training time is a maximum of ten days plus
the 180 days of teaching time required to complete a school year.
Section 2 of Article 2922-14 provides that the Inservice days
are for the purpose of preparation for both the beginning and
the ending of the school term. Our opinion is that these 10
days may be interspersed both before and during the school year,
and that their scheduling as shown by the attached exhibit meets
the requirements of the statute.
                     SUMMARY
          Classroom teachers and other personnel subject
     to provisions of Section 2 of Article 2922-14, Ver-
     non's Civil Statutes, who attend Inservice training
     In August, 1970, should be paid under the 1970-71
     salary schedule and such payments would be covered
     under the minimum Foundation Program for 1970-71
     school year.
          The inservice training schedule attached as
     Exhibit “A” to the opinion request Is an acceptable
     schedule pursuant to Section 2 of Article 2922-14,
     Vernon's Civil Statutes.



                           -3081-
Hon. J. W.   Edgar, page 5   (M-643)




Prepared by James C. McCoy
Assistant Attorney General
APPROVED,
OPINION COMMITTEE
Kerns Taylor, Chairman
W. E. Allen, Co-Chairman
Jack Goodman
Harold Kennedy
Ray McGregor
Jack Dlllard
MEADE F. GRIFFIN
Staff Legal Assistant
ALFRED WALKER
Executive Assistant
NOLA WHITE
First Assistant




                             -3082-